Citation Nr: 1217073	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative joint and disc disease, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for right hip degenerative joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision.  That decision increased the Veteran's disability rating for his service-connected lumbar spine disability from noncompensable to 20 percent.  It denied a compensable rating for right hip disability.  In March 2011, the RO increased the rating for the lumbar spine and right hip disabilities to 40 and 20 percent, respectively, effective from March 5, 2010, the date of a VA examination.  Since those increases do not date back to the receipt of the original claim, there are two distinct time periods to be considered for each disability.

The Veteran presented testimony at a Board hearing in April 2009, and a transcript of the hearing is associated with his claims folder.  The Veterans Law Judge who conducted the hearing remanded the case to the RO in September 2009 for additional development which has since been completed.  The Judge no longer works for the Board and the Veteran indicated in March 2012 that he does not wish to appear at another hearing.  


FINDINGS OF FACT

1.  Prior to March 5, 2010, the Veteran did not have forward flexion of his thoracolumbar spine limited to 30 degrees or less, or any ankylosis of his thoracolumbar spine.  There had not been instances of incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months.  

2.  Since March 5, 2010, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine, nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  

3.  Prior to March 5, 2010, the Veteran had painful motion of the right hip, but full range of motion.  

4.  Since March 5, 2010, the Veteran does not have right thigh flexion limited to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative joint and disc disease prior to March 5, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243-5242 (2011).

2.  The criteria for a disability rating in excess of 40 percent for lumbar spine degenerative joint and disc disease from March 5, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243-5242 (2011).

3.  The criteria for a 10 percent disability rating (but no higher) for right hip degenerative joint disease prior to March 5, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243-5242 (2011).

4.  The criteria for a disability rating in excess of 20 percent for right hip degenerative joint disease from March 5, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243-5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran in January 2006, March 2010, and October 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's September 2009 remand by obtaining VA medical records, examining the Veteran as indicated, and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Pertinent criteria

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.59 provides that it is the intention of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See also Burton v. Shenseki, 25 Vet.App. 1 (2011).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Lumbar spine

The Veteran appeals the RO's denial of a compensable rating for his service-connected lumbar spine degenerative joint and disc disease, which is rated as 20 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5243-5242 prior to March 5, 2010, and as 40 percent disabling under that Code since then.  That is the most analogous rating to the Veteran's condition, as he has degenerative joint disease and degenerative disc disease. 

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011).

To obtain a 40 percent rating for the Veteran's lumbar spine disability prior to March 5, 2010, the evidence would have to show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The January 2006 VA examination report and its April 2006 clarification showed that the Veteran had flexion to 70 degrees, and that flexion against resistence was to 50 degrees.  In February 2009, his gait was normal, , and his motor was 5/5 in the lower extremities.  The Board concludes that the criteria under the General Formula are not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45, 4.59  are considered.  

To obtain a 40 percent rating for degenerative joint disease prior to March 5, 2010 under 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence would have to show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  This is not shown.  No incapacitating episodes were reported on VA examination in January 2006 and the Veteran indicated that there had been none requiring physician ordered bedrest during the past year on VA examination in March 2010.  While the Veteran testified (Transcript at 26) in April 2009 that he had been incapacitated for 25-35 weeks a year due to back pain, treatment records have been reviewed and incapacitating episodes due to intervertebral disc syndrome and which required bedrest prescribed by a physician and treatment prescribed by a physician are not shown.  The Veteran's statements in this regard are not credible in view of the overall record.

To obtain a 50 percent rating from March 5, 2010 under the General Formula, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  This is not shown or nearly approximated.  The March 5, 2010 examination showed that the Veteran had lumbar flexion to 45 degrees at that time, with an estimated 10 degrees additional flexion functional impairment on the basis of repetitive use, due to pain with use and limited endurance.  An examiner reported in October 2010 that the Veteran does not have any evidence of spinal ankylosis.   

To obtain a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence would have to show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  This is not shown or nearly approximated.  The examiner in March 2010 indicated that there had been no history of incapacitating episodes of low back pain requiring physician-ordered bed rest during the past year, and none are reported in the October 2010 VA examination report.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist.  The Veteran has been seen for back pain and argues that it is disabling, causing problems such as with walking, sitting, and standing.  While he reported pain on VA examinations, he has had normal muscle tone and no muscle atrophy as recently as the October 2010 VA examination.  Even with the additional limitation of motion due to pain, the Veteran still has not shown increased functional impairment warranting higher ratings.  

In light of the above, a schedular rating in excess of 20 percent prior to March 5, 2010 and exceeding 40 percent from March 5, 2010 is not warranted for the Veteran's service-connected lumbar spine degenerative joint and disc disease.  

Right hip

The Veteran's service-connected right hip strain is rated as noncompensable prior to March 5, 2010, and as 20 percent disabling from then, under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. The applicable Diagnostic Codes for limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253. 

A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (Diagnostic Code 5251); or where flexion is limited to 45 degrees (Diagnostic Code 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5253. 

Where limitation of motion of either hip is noncompensable under Diagnostic Codes 5251, 5252, or 5253, a rating of 10 percent may be assigned where there is X-ray evidence of arthritis combined with limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2011).  

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA examination in January 2006, the Veteran complained of right hip pain daily, increased with activity, and exacerbations a couple of times per week.  On examination, his hip abduction was from 0 to 45 degrees, and hip flexion was from 0 to 125 degrees.  He lost no additional range of motion against resistance or with repetitive motion.  His right hip internal and external rotation was intact.  X-rays revealed no acute or severe chronic bony or joint abnormality.  The assessment was hip strain.  

The Veteran was seen for right hip pain in June and July 2007.  In July 2007, he reported that he was not able to stand at work for more than 5 minutes.  In August 2007, he was ambulating on his own and did not appear to be in any acute distress.  In November 2008, the Veteran stated that he could not stand for more than 10 minutes without aches in his hip.  The Veteran's gait was normal on VA evaluation in February 2009, and his motor was 5/5 in his lower extremities.  

During the Veteran's April 2009 hearing, he indicated that his leg movement was limited.  

On VA examination on March 5, 2010, the Veteran complained of an intermittent sharp pain in his right hip that could be so severe that it would drop him down.  Occasionally he had a sensation of catching/locking.  The Veteran estimated that he could stand for 30 minutes.  He was unable to run because of the hip, but could ambulate satisfactorily with the use of a cane.  He stated that his right hip pain tended to change with changing positions.  On examination, there was lateral hip tenderness.  Right hip flexion was from 0 to 40 degrees, extension was from 0 to 20 degrees, abduction was from 0 to 10 degrees, and adduction was from 0 to 15 degrees.  The Veteran was unable to cross the right leg over the left because of hip pain.  External rotation10 degrees and internal rotation was to 5 degrees.  On repetitive exertional testing with resisted right hip flexion, he exerted minimal volitional effort.  The examiner was unable to explain the disparity between the Veteran's subjective complaints of severe pain and the relatively modest objective findings on imaging studies.  

On VA examination in November 2010, the Veteran complained of almost daily right hip pain, aggravated by sit-ups and standing over 15 minutes, laying on his right side, or walking over 50 yards.  On examination, his right hip flexed to 45 degrees, hyperextended to 55 degrees, abducted to 15 degrees, adducted to 15 degrees, internally rotated to 30 degrees, and externally rotated to 45 degrees.  There was pain on motion after at least 3 repetitions of range of motion.  He had normal muscle tone and no atrophy.  The diagnosis was right hip degenerative joint disease with limitation of mobility.  

In consideration of 38 C.F.R. § 4.59 and Burton v. Shenseki, 25 Vet.App. 1 (2011), the Board concludes that prior to March 5, 2010, the minimum compensable rating of 10 percent is warranted for the Veteran's right hip.  On examination in January 2006, his hip flexion was to 125 degrees and his internal and external rotation were intact.  Also, his gait was normal on VA evaluation in February 2009, and his motor was 5/5.  However, the examination report does document complaints of painful motion.  A 10 percent rating is therefore warranted, but the evidence clearly is against a finding that the criteria for a rating in excess of 10 percent for the right hip disability have been met.  

The Board also concludes that since March 5, 2010, a disability rating in excess of 20 percent is not warranted, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The Veteran does not have thigh flexion limited to 20 degrees.  The March 2010 VA examination showed that his right hip flexion was to 40 degrees, and he exerted minimal volitional effort when the examiner attempted to perform repetitive exertional testing.  The examiner noted the difference between the subjective complaints of severe pain and the relatively modest objective findings on imaging studies.  Additionally, on examination in November 2010, the Veteran flexed his right hip to 45 degrees.  While he had pain on motion after at least 3 repetitions of range of motion, he had normal muscle tone and no atrophy.   

Extraschedular Consideration

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The  application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Board finds that the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable diagnostic codes.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disabilities.  For these reasons, although the Veteran has testified in April 2009 (T. 18-20, 33) that he quit work in about 2007 due to his back and had not been able to work since, and that his right hip was affecting him also at that time, referral for extraschedular consideration is not warranted.



ORDER

A disability rating greater than 20 percent for lumbar spine degenerative joint prior to March 5, 2010, is not warranted.  A disability rating greater than 40 percent for lumbar spine degenerative joint from March 5, 2010, is not warranted.  A disability rating in excess of 20 percent for right hit strain from March 5, 2010, is not warranted.  The appeal is denied to this extent. 

A 10 percent disability rating for right hip strain prior to March 5, 2010, is warranted.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


